Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 1 of 22 Page ID #990




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BRADLEY K. F.,1                                    )
                                                       )
                         Plaintiff,                    )
                                                       )
    vs.                                                )      Case No. 3:19-cv-1100-GCS2
                                                       )
    COMMISSIONER OF SOCIAL                             )
    SECURITY,                                          )
                                                       )
                         Defendant.                    )

                                  MEMORANDUM & ORDER

SISON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), Plaintiff, represented by counsel, seeks

judicial review of the final agency decision denying his application for Disability

Insurance Benefits (“DIB”) pursuant to 42 U.S.C. § 423.

                                       PROCEDURAL HISTORY

          Plaintiff applied for disability benefits in June 2015, alleging disability as of March

14, 2015.      The claim was denied in October 2015 and was again denied upon

reconsideration in July 2016. After holding an evidentiary hearing, an ALJ denied the

application on October 19, 2018. (Tr. 15-29). The Appeals Council denied review, and

the decision of the ALJ became the final agency decision. (Tr. 1). Administrative

remedies have been exhausted and a timely complaint was filed in this Court.


1      In keeping with the court’s practice, Plaintiff’s full name will not be used in this Memorandum and
Order due to privacy concerns. See FED. R. CIV. PROC. 5.2(c) and the Advisory Committee Notes thereto.

2      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. § 636(c). See (Doc. 8, 16).


                                               Page 1 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 2 of 22 Page ID #991




                               ISSUES RAISED BY PLAINTIFF

   Plaintiff raises the following points:

   1. The ALJ erred by failing to account for moderate deficits in concentration,
      persistence, or pace within the RFC finding.

   2. The ALJ erred in cherry-picking evidence of minimal activity and equating it with
      a capacity to perform substantial gainful activity.

                             APPLICABLE LEGAL STANDARDS

       To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes. Under the Social Security Act, a person is disabled if she has an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following five

questions in order: (1) Is the plaintiff presently unemployed? (2) Does the plaintiff have

a severe impairment? (3) Does the impairment meet or medically equal one of a list of

specific impairments enumerated in the regulations? (4) Is the plaintiff unable to perform

his former occupation? and (5) Is the plaintiff unable to perform any other work? See 20

C.F.R. § 404.1520.

       An affirmative answer at either step three or step five leads to a finding that the

plaintiff is disabled. A negative answer at any step, other than at step three, precludes a

finding of disability. The plaintiff bears the burden of proof at steps one through four.

Once the plaintiff shows an inability to perform past work, the burden then shifts to the

                                            Page 2 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 3 of 22 Page ID #992




Commissioner to show that there are jobs existing in significant numbers in the national

economy which plaintiff can perform. See Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir.

2001).

         It is important to recognize that the scope of review is limited. “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive . . . .” 42 U.S.C. § 405(g). Thus, this Court must determine not whether

Plaintiff was, in fact, disabled at the relevant time, but whether the ALJ’s findings were

supported by substantial evidence and whether any errors of law were made. See Lopez

ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). The Supreme Court defines

substantial evidence as, “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)(internal

citations omitted).

         In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ. See Burmester

v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). While judicial review is deferential, it is not

abject as this Court does not act as a rubber stamp for the Commissioner. See Parker v.

Astrue, 597 F.3d 920, 921 (7th Cir. 2010) and cases cited therein.

                                 THE DECISION OF THE ALJ

         The ALJ followed the five-step analytical framework described above.               She

determined that Plaintiff had not worked at the level of substantial gainful activity since

the alleged onset date. He was insured for DIB through December 31, 2019.

                                          Page 3 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 4 of 22 Page ID #993




       The ALJ found that Plaintiff had severe impairments of coronary artery

disease/ischemic heart disease, obesity, neurocognitive disorder/organic brain

syndrome, depression, and anxiety.

       The ALJ found that Plaintiff had the residual functional capacity (“RFC”) to

“perform medium work . . . except he cannot climb ladders, ropes or scaffolds. He can

perform work limited to simple, routine, repetitive tasks involving only simple, work-

related decisions, few, if any workplace changes, and no work with an assembly line or

conveyor belt.”

       Based on the testimony of a vocational expert, the ALJ concluded that Plaintiff was

unable to perform any past relevant work. He was able to do other jobs that exist in

significant numbers in the national economy.

                                THE EVIDENTIARY RECORD

       The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record is

directed to Plaintiff’s arguments.

       1.     Agency Forms

       Plaintiff was born in 1967 and was 51 years old on the date of the ALJ’s decision.

(Tr. 240). Plaintiff said he stopped working in 2015 because of his conditions. Plaintiff

worked as a commercial airline pilot since October 1999. (Tr. 243-244).

       In a Function Report submitted in December 2015, Plaintiff said he suffered a

traumatic brain injury that caused short-term memory loss. The Report also indicated

that Plaintiff could not follow instructions without forgetting or asking. Plaintiff said he

                                        Page 4 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 5 of 22 Page ID #994




cares for his pets by giving them food, water, baths, and walks. Plaintiff requires

reminders and help with taking care of himself and the pets. Plaintiff said he only drives

short distances due to experiencing headaches when he drives too far. Plaintiff said his

wife handles all financial aspects because he forgets to pay bills. Plaintiff said he likes

watching sports, but cannot remember who played or who won the game. Plaintiff said

his condition affects his talking, memory, task completion, concentration, understanding,

ability to follow instructions, and ability to get along with others. Plaintiff said he

consistently refers back to instructions in order to follow them and forgets spoken

instructions. He also does not handle stress or changes in routine well, and he is

depressed. (Tr. 269-272).

       2.     Evidentiary Hearing

       Plaintiff had two evidentiary hearings, one in February 2018 and another in

September 2018, per Plaintiff’s request. (Tr. 35, 46). Plaintiff was represented by an

attorney at both evidentiary hearings. (Tr. 37, 48).

       In March 2015, Plaintiff had a heart attack that caused him to fall and hit his head,

resulting in a concussion. Plaintiff said he will not drive more than a five-mile range. (Tr.

55-56). Plaintiff said he has neuro-cognitive issues such as short-term memory loss, an

inability to manage his own medications, and difficulty focusing and concentrating.

Plaintiff testified to having daily issues with depression and anxiety. (Tr. 62-65). Plaintiff

said he has not undergone much mental health treatment as he did not have the money

for it. Plaintiff said he can only sit for about fifteen minutes before needing to get up and

move around because he gets antsy. (Tr. 68). The ALJ ordered another psychological

                                         Page 5 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 6 of 22 Page ID #995




consultative examination due to a lack of mental health records. (Tr. 77). Plaintiff’s wife

testified indicating that Plaintiff stopped going to speech therapy and occupational

therapy because of scheduling issues and because she had to take him due to the

appointments being in St. Louis. They ultimately decided to switch those appointments

to once a week. (Tr. 84-85). At the supplemental hearing in September 2018, Plaintiff said

he had not gotten better at all. (Tr. 39).

       A vocational expert (“VE”) testified that a person with Plaintiff’s RFC could not

do his past work as a pilot. (Tr. 42, 78-79). The ALJ presented hypotheticals to the VE

which corresponded to the ultimate RFC findings. The VE testified this person could do

jobs such as hand packer or packaging jobs, material over type jobs, and janitorial jobs.

(Tr. 42).

       3.      Relevant Medical Records

       Plaintiff presented to Dean Schueler, a family medicine specialist, nineteen times

between January 15, 2015 and April 6, 2018.3 Plaintiff reported the following: feeling

stressed; feeling depressed; having bad focus since his heart attack; depending on his

wife for details, finances, housework, and activities of daily living; having the ability to

dress himself and cook simple things; having the inability to follow directions and to do

things like bake cookies; having poor short-term memory and anger issues since his

traumatic brain injury; having a short temper; having difficulty functioning; needing to

repeat tasks multiple times; experiencing work difficulties; and having confusion about



3      Tr. 319, 324, 328, 332, 533, 537, 542, 547, 552, 557, 628, 634, 641, 647, 657, 662, 667, 850, 856.


                                                 Page 6 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 7 of 22 Page ID #996




his medications.4 Dr. Schueler noted the following about Plaintiff: he had an appropriate

mood and affect; he was oriented to time, place, person and situation; and he had normal

memory, but also had impaired memory.5 The assessments included: concussion,

traumatic brain injury, depression, memory loss, and stress reaction.6 Plans included:

seeing a neurologist; making medication modifications; seeking depression treatment,

MRI’s, and occupational therapy; performing home exercises; and working on memory

function.7

       In quality of life questionnaires from February and May 2015, Plaintiff reported

being moderately bothered by emotional problems. Plaintiff reported being able to take

care of himself such as eating, dressing, bathing, and using the toilet, as well as being able

to do various household chores. (Tr. 388-389).

       Plaintiff presented to Karissa Genenbacher, a speech-language pathology student,

and underwent a speech language pathology evaluation on March 14, 2015. Plaintiff

presented with cognitive flexibility deficits and reported changes in thinking and

memory function.         The speech pathologist noted Plaintiff had a reduced ability to

perform tasks requiring executive function. Recommendations included writing down

information and keeping a calendar for events. (Tr. 425). The same day, Plaintiff also

presented to Keki Balsara, a cardiologist, and Dr. Balsara noted grossly intact cranial



4      Tr. 319, 328, 542, 552, 628, 634, 641, 647, 659, 667, 850.

5      Tr. 321, 326, 330, 334, 535, 539, 545, 549, 554-55, 559, 631, 637, 644, 650, 660, 664, 669, 853, 859.

6      Tr. 322, 327, 330, 540, 545, 559, 632, 638, 644-45, 650, 660, 670, 854.

7      Tr. 327, 330, 540, 545, 555, 559, 632, 638, 644-45, 650, 660, 670, 854.

                                                 Page 7 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 8 of 22 Page ID #997




nerves. (Tr. 477-478).

       Plaintiff underwent a CT scan of his head and brain on March 16, 2015. The

impression was: “[n]o acute intracranial abnormality . . .” (Tr. 459).

       Plaintiff presented to Ms. Genenbacher on March 20, 2015, for a speech pathology

appointment. An assessment revealed Plaintiff was alert and oriented and had intact

memory and attention. (Tr. 426-427). Plaintiff also underwent an occupational therapy

appointment with Hilary Stanley, an occupational therapist. (Tr. 431). OT Stanley noted

Plaintiff was able to maintain attention, had intact insight, and required verbal cues

twenty-five percent of the time. OT Stanley encouraged Plaintiff to complete remedial

tasks to enhance memory. (Tr. 433).

       Plaintiff presented to Shane LaRue, a cardiologist, nine times between March 2015

and December 2017. (Tr. 503, 703, 706, 708, 711, 716, 719, 721, 723). Plaintiff reported

depression, memory loss, and easily becoming upset and frustrated, but he also reported

some improvement in his symptoms. (Tr. 503, 703, 706, 719, 721, 723). Dr. LaRue noted

Plaintiff was alert and oriented and was in no acute distress. (Tr. 707, 709, 712, 717, 720,

722, 724).

       Plaintiff presented to Mallory Henry, a physician assistant, on December 7, 2015,

and reported memory problems, depression, and sleep difficulties. An examination

revealed Plaintiff was in no distress, was alert and oriented, was able to follow simple

and complex commands, and had clear and fluent speech. The assessment included post

concussive syndrome, memory loss, and depression.            Recommendations included

depression treatment, behavioral therapy, formal memory testing, and cognitive

                                        Page 8 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 9 of 22 Page ID #998




exercises. (Tr. 616-618).

       Plaintiff presented to Paul Malcharek, an internist, on March 2, 2016. (Tr. 569). An

examination revealed a normal mood and affect. (Tr. 571).

       Plaintiff presented to Stephen Vincent, a licensed clinical psychologist, on June 30,

2016, for a consultative mental status examination. Plaintiff reported the following:

changes in speech and language, memory and processing speed; episodes of irritability;

lack of judgment; problems making decisions; apathy; forgetfulness; minimal response

to his current medications; and difficulties following detailed directions without

repetition and simplification.    (Tr. 596-597).        Dr. Vincent concluded Plaintiff had

comorbid depression. Dr. Vincent noted Plaintiff had “neuropsychological deficiencies

including changes in regard to speech and language, memory and cognition . . .”

Diagnoses included major depression, major neurocognitive disorder, generalized

anxiety disorder, and low-average intellectual abilities. (Tr. 600).

       Plaintiff presented to Raymond Leung, an internist, for a consultative physical

exam, on June 30, 2016.      Plaintiff reported head trauma and decreased short-term

memory. A physical exam revealed that Plaintiff had normal speech and affect, was alert

and oriented, and had decreased memory. The impression was decreased short-term

memory. (Tr. 602-604).

       Plaintiff presented to Thomas “Joey” Malbrough, a neurorehabilitation physician,

three times between December 2016 and June 2017. (Tr. 832, 834, 837). Plaintiff reported

significant problems with short-term memory and increased irritation and agitation. (Tr.

832, 834). Dr. Malbrough noted the following about Plaintiff: he was in no apparent

                                         Page 9 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 10 of 22 Page ID #999




distress; he was alert and oriented; he had fluent speech; he had an appropriate fund of

knowledge; he lost his train of thought at times; and he expressed his frustration several

times. (Tr. 833, 835-836, 838). The assessment included symptoms stemming from a

possible anoxic brain injury or concussion. (Tr. 836, 838). Plans included the following:

occupational therapy and speech language therapy referrals for memory and cognitive

impairments; neuropsychological testing to clarify Plaintiff’s cognitive deficits; mood

stabilization medications; and follow-up appointments. (Tr. 833, 836, 838).

        Plaintiff presented to Courtney Amin, a physician assistant, on January 6, 2017.

An examination revealed Plaintiff had an appropriate mood and affect, had normal

insight and judgment, and was oriented to time, place, person and situation. (Tr. 652-

655).

        Plaintiff presented to Kelly Taylor, an occupational therapist, six times between

April and June 2017. (Tr. 736, 747, 759, 773, 785, 799). Plaintiff and his wife reported he

had increased frustration and agitation, vestibular-related symptoms at home, and

memory issues. (Tr. 759, 773, 799). OT Taylor noted Plaintiff had significant short-term

memory deficits, frequent loss of train of thought, deficits in emotional regulation, and

executive disfunction. Plaintiff also had moderate cognitive impairments with significant

difficulty with delayed recall, attention, and immediate recall. (Tr. 739, 750, 763, 777-778,

785, 799).    Recommendations included additional therapy, practicing emotional

regulation at home, and further cognitive training. (Tr. 739, 750, 763, 778, 785, 799). On

May 22, 2017, OT Taylor noted that Plaintiff had not shown significant progress due to

Plaintiff only attending a limited number of visits. (Tr. 750). Plaintiff was discharged on

                                        Page 10 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 11 of 22 Page ID #1000




June 28, 2017, due to poor attendance and family hardships. (Tr. 739).

       Plaintiff presented to Sarah Hackert, a speech-language pathologist, three times

between April and June 2017. (Tr. 741, 782, 786). SLP Hackert noted Plaintiff was calm,

cooperative, anxious, and uninhibited. She further noted that Plaintiff had cognitive

deficits, memory impairments, attention issues, mood swings, and executive

dysfunction.   Plaintiff had also not been seen for a while due to cancelling all

appointments because of family illness. Due to the lack of visits, Plaintiff had not made

much progress. (Tr. 744, 786, 792). The assessment included cognitive deficits, memory

impairments, and mood and behavior barriers. Plans included continuing cognitive

communication treatment. (Tr. 782, 806).

       Plaintiff saw Stephanie Moran on May 3, 2017, who is a speech-language

pathologist. Plaintiff reported his own efforts to increase functional memory at home and

noted that he would shut down if his routine was thrown off. Plaintiff also reported

feeling overstimulated and cranky. (Tr. 766). SLP Moran noted Plaintiff had delayed

memory, severe deficits in immediate memory, and moderate deficits in attention. (Tr.

770). Recommendations included continuing speech therapy to increase attention and

memory and engaging in independent problem solving. (Tr. 772).

       Plaintiff presented to Brandy Mooney, a speech-language therapy student, on June

29, 2017. (Tr. 731). Plaintiff reported significant memory impairments accompanied by

frequent mood swings. Ms. Mooney noted Plaintiff had delayed memory, severe deficits

in immediate memory, and moderate deficits in attention. No further appointments were

indicated due to Plaintiff’s inability to attend the appointments. (Tr. 734-735).

                                        Page 11 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 12 of 22 Page ID #1001




       Plaintiff presented to Kathryn Marlow, a physiatrist, on December 12, 2017.

Plaintiff reported difficulties with short-term memory, train of thought, and

concentration.   He also reported mood instability and depression.          (Tr. 828).   An

examination revealed that the Plaintiff was alert and in no acute distress. He also

exhibited normal behavior and was oriented, appropriate, and had the ability to hold

conversations. However, Plaintiff became noticeably frustrated during a discussion of

certain topics. Plans included a referral for neuropsychological testing and a referral to

psychiatry to address cognitive and behavioral deficits. (Tr. 830-831).

       Plaintiff presented to Kayla Wuebbels, a family nurse practitioner, on December

28, 2017. (Tr. 622). The review of systems was negative for memory impairment, anxiety,

depression, and insomnia. An examination revealed Plaintiff had normal memory and

had an appropriate mood and affect. He also had normal insight and judgment and was

oriented to time, place, person, and situation. (Tr. 625).

       Plaintiff presented to Dr. Vincent on March 21, 2018, and underwent a

psychological evaluation at the request of the agency. Plaintiff reported difficulties with

sleep, depression, irritability, and agitation.     He also reported mild changes with

memory, focus, and concentration. Dr. Vincent noted Plaintiff was oriented to person,

place, time, and situation. Plaintiff also had normal speech and a euthymic mood and

affect. Plaintiff was also logical and not psychotic. Plaintiff was additionally cognitively

intact, but was preoccupied at times. Dr. Vincent’s diagnostic impressions included

major depression and generalized anxiety disorder. In a medical source statement, Dr.

Vincent noted Plaintiff had mild restrictions in understanding, remembering, and

                                        Page 12 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 13 of 22 Page ID #1002




carrying out simple instructions. Dr. Vincent also noted that Plaintiff had moderate

restrictions in his ability to make judgments on simple and complex work-related

decisions and to understand, remember, and carry out complex instructions. Dr. Vincent

noted Plaintiff had mild restrictions with interacting appropriately with the public and

coworkers.     He also noted Plaintiff had moderate restrictions with responding

appropriately to usual work situations and changes in a routine work setting. (Tr. 842-

847).

        Plaintiff presented to Dr. Malcharek on June 6, 2018, to follow up on his

depression. Plaintiff reported the following issues: short-term memory, depression that

was moderate in severity, and problems concentrating nearly every day. Plaintiff also

reported being tired and having little interest or pleasure in doing things.          An

examination revealed Plaintiff was in no acute distress. Plaintiff also had a normal mood

and affect. The assessment included depression and short-term memory loss. Plans

included a mental health counselor referral, follow-up visits, blood tests, medication

management, and a neurology referral. (Tr. 901-905).

        Plaintiff presented to Dr. Malcharek on July 12, 2018, to follow up on depression

and medication changes.        Plaintiff reported improved depression and improved

insomnia. An examination revealed Plaintiff was in no acute distress. Plans included

follow-up visits. (Tr. 898-899).

        Plaintiff presented to Jigar Mankad, a neurologist, on August 2, 2018, complaining

of short-term memory loss. Plaintiff also reported easily losing his train of thought,

becoming very emotional and frustrated, feeling occasionally suicidal, and dealing with

                                        Page 13 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 14 of 22 Page ID #1003




depression. (Tr. 889). An examination revealed Plaintiff was in no distress. He was also

alert and oriented to person, place, and time. Plaintiff further had normal language,

speech, and attention, but had an emotional and anxious mood and behavior. Plans

included a brain MRI, neuropsychology testing, and lab work. (Tr. 891-893).

      On August 7, 2018, Plaintiff presented to Thomas Kibby, an occupational medicine

specialist, to undergo an Independent Medical Evaluation at the request of an insurance

company. Plaintiff reported poor short-term memory. (Tr. 873). Plaintiff also noted he

would cook on the grill when his wife is nearby, and he occasionally would drive to a

store but not too far. Plaintiff further noted that he becomes easily irritable. Plaintiff

admitted to being able to perform basic self-care and to doing rudimentary yard work.

Dr. Kibby noted Plaintiff was in no acute distress, was alert and oriented, and had a

normal mood and affect. (Tr. 875-876). Impressions included depression and an anoxic

brain injury resulting in memory loss, mood changes, cognitive loss, and irritability. Dr.

Kibby said, “[t]he memory impairment appeared much more significant than would be

explained by depression alone,” and Plaintiff “cannot carry out tasks that require higher

executive function or any degree of sustained memory and recall.” Dr. Kibby noted it

was unlikely Plaintiff would be able to carry out independent functions that require

higher executive functions, and he would need to be restricted to activities performed

under close supervision or direction. (Tr. 878-879).

      Plaintiff   presented   to   Christine   Paradee,   a   neuropsychologist,   for   a

neuropsychological evaluation on August 10, 2018. Plaintiff reported about various

stressors and feeling depressed. Dr. Paradee noted that Plaintiff was depressed. Plaintiff

                                       Page 14 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 15 of 22 Page ID #1004




had normal speech and logical thought processes. Plaintiff was also able to understand

task instructions without repetition. Dr. Paradee concluded that Plaintiff’s working

memory was extremely low and his perceptual reasoning abilities were average. Dr.

Paradee also concluded that Plaintiff’s verbal comprehension, working memory, and

speed of thought processing were mildly to moderately impaired. (Tr. 862). Dr. Paradee

said, “[a]lthough he may have true cognitive deficits, with effort measures consistent

with suboptimal effort, it is impossible to identify which deficits may be truly present

and which may be the result of suboptimal/variable effort.” (Tr. 864).

       Plaintiff presented to Dr. Mankad on September 11, 2018, complaining of short-

term memory impairment. Plaintiff reported sleep issues and becoming emotional and

frustrated. (Tr. 884). An examination revealed Plaintiff was alert and oriented to person,

place, and time. Plaintiff was also in no apparent distress and exhibited normal language,

speech, and attention. Dr. Mankad was unsure if Plaintiff would be able to return to his

previous work life due to various psychological issues. The assessment included short-

term memory issues, and plans included a referral for a psychologist or counselor and a

follow-up with Dr. Mankad. (Tr. 886-887).

                                          ANALYSIS

       First, Plaintiff asserts the ALJ erred by failing to account for specific deficits of

concentration, persistence, and pace within the RFC finding. The ALJ’s RFC assessment

and the hypothetical question posed to the VE must both incorporate all the limitations

that are supported by the record. See Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). This

is a well-established rule. See Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009)(collecting

                                         Page 15 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 16 of 22 Page ID #1005




cases).     If the ALJ finds that a plaintiff has a moderate limitation in maintaining

concentration, persistence or pace, that limitation must be accounted for in the

hypothetical question posed to the VE. The Seventh Circuit has repeatedly held, with

exceptions not applicable here, that a limitation to simple, repetitive tasks, or unskilled

work does not adequately account for a moderate limitation in maintaining

concentration, persistence, or pace. See O'Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th

Cir. 2010); Yurt v. Colvin, 758 F.3d at 857; Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015);

Taylor v. Colvin, 829 F.3d 799, 802 (7th Cir. 2016); Moreno v. Berryhill, 882 F.3d 722, 730 (7th

Cir. 2018), as amended on reh'g (Apr. 13, 2018); DeCamp v. Berryhill, 916 F.3d 671, 676 (7th

Cir. 2019). “The ability to stick with a given task over a sustained period is not the same

as the ability to learn how to do tasks of a given complexity.” O'Connor-Spinner, 627 F.3d

at 620.

          Here, the ALJ found that Plaintiff had moderate difficulties in maintaining

concentration, persistence, or pace at step three of the sequential analysis when

determining whether Plaintiff’s mental impairments meet or equal a listed impairment.

The ALJ noted that, while the step three determination is not a mental RFC assessment,

the ultimate RFC assessment “reflects the degree of limitation [the undersigned has]

found in the ‘paragraph B’ mental functional analysis.” (Tr. 20).

          In regard to Plaintiff’s mental limitations, the ALJ’s RFC finding says, “[h]e can

perform work limited to simple, routine, repetitive tasks involving only simple, work-

related decisions, few, if any workplace changes, and no work with an assembly line or

conveyor belt.”      Plaintiff suggests this language does not adequately account for

                                          Page 16 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 17 of 22 Page ID #1006




moderate limitations in concentration, persistence, or pace. More specifically, Plaintiff

argues the RFC fails to address Plaintiff’s ability to stick with a given task for a period of

time. The Court agrees. A limitation to simple, routine, and rote tasks with little to no

changes does not account for difficulties in concentration arising from mental health

issues. See Varga, 794 F.3d at 815. Moreover, the ALJ used terminology in its analysis

that the Seventh Circuit has continually viewed as insufficient.

       There are two recent Seventh Circuit cases that speak directly to this issue: Martin

v. Saul, 950 F.3d 369 (7th Cir. 2020) and Crump v. Saul, 932 F.3d 567 (7th Cir. 2019). In

Martin, the court held the ALJ correctly accounted for Martin’s concentration, persistence,

or pace limitations by not “assuming that restricting [Martin] to unskilled work would

account for her mental impairments.” Id. at 374. “The ALJ incorporated pace-related

limitations by stating that Martin needed flexibility and work requirements that were

goal-oriented.” Id. On the other hand, the ALJ in Crump used language in the RFC that

the Seventh Circuit has repeatedly found insufficient such as, “simple, routine, repetitive

tasks with few workplace changes.” Crump, 932 F.3d at 569. The court held the ALJ failed

to incorporate limitations like Crump’s likelihood of being off task twenty percent of the

time. Id. at 570.

       Here, the ALJ did not go to the lengths as the ALJ in Martin did. Rather, the present

case is more similar to Crump in that the ALJ, without adding more, limited Plaintiff to

work involving “simple, routine, repetitive tasks involving only simple, work-related

decisions, [and] few, if any workplace changes.” This, as established above, is not

enough. It is true, however, that the ALJ went a little farther by indicating the need for

                                         Page 17 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 18 of 22 Page ID #1007




an elimination of “work with an assembly line or conveyor belt” within the RFC.

Nevertheless, “observing that a person can perform simple and repetitive tasks says

nothing about whether the individual can do so on a sustained basis, including, for

example, over the course of a standard eight-hour work shift.” Crump, 932 F.3d at 570.

The Seventh Circuit put it succinctly in Martin:

       As we have labored mightily to explain, however, the relative difficulty of
       a specific job assignment does not necessarily correlate with a claimant’s
       ability to stay on task or perform at the speed required by a particular
       workplace. . . . Put another way, someone with problems concentrating may
       not be able to complete a task consistently over the course of a workday, no
       matter how simple it may be.

Martin, 950 F.3d at 373-374. Therefore, without more, the RFC does not adequately

account for moderate limitations in concentration, persistence or pace.

       The Commissioner relies in part on Jozefyk v. Berryhill, 923 F.3d 492 (7th Cir. 2019).

There, the Seventh Circuit rejected the plaintiff’s argument that the ALJ erred by omitting

a reference to a moderate limitation in concentration, persistence, or pace from the RFC

assessment and hypothetical question where “according to the medical evidence, his

impairments surface only when he is with other people or in a crowd.” Jozefyk, 923 F.3d

at 498. That case, however, is distinguishable from the case at hand. The Seventh Circuit

explained its holding in Jozefyk in a later case:

       In closing, we owe a word to the Commissioner’s reliance on our recent
       decision in Jozefyk v. Berryhill, 923 F.3d 492 (7th Cir. 2019). We do not read
       Jozefyk to save the shortfalls in the ALJ’s analysis here. In Jozefyk, we
       determined that any error in formulating the RFC was harmless because the
       claimant had not testified about any restrictions in his capabilities related
       to concentration, persistence, or pace, and the medical evidence did not
       otherwise support any such limitations. 923 F.3d at 498. As the
       Commissioner concedes, the facts here are different. The medical evidence

                                         Page 18 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 19 of 22 Page ID #1008




       plainly shows, and the ALJ recognized, that Crump suffers from CPP
       limitations. And, unlike in Jozefyk, Crump testified consistently with the
       medical treatment notes about how her bipolar disorder impairs her ability
       to concentrate well enough to work for a sustained period.

Crump, 932 F.3d at 571. Here, as in Crump, Plaintiff testified that he has difficulty focusing

and concentrating due to his impairments, which is consistent with the medical treatment

notes in the record. (Tr. 63).

       The Commissioner suggests that, according to Jozefyk, Plaintiff should have cited

to additional limitations that might have accommodated his symptoms. (Doc. 17, p. 17).

The Court disagrees for the reasons stated above. At the evidentiary hearing, Plaintiff’s

attorney asked the VE if a person would be able to maintain employment if they were off

task twenty percent of the workday, and the VE said, “[n]o.” (Tr. 42-43). Being off task

is an obvious limitation arising from impaired concentration and persistence.

       Lastly, the Commissioner points out that the “B” criteria have been amended. In

that regard, the Commissioner attempts to minimize the significance of the findings of

moderate limitations by pointing out that “moderate” limitation means that a claimant’s

ability to maintain concentration, persistence, or pace independently, appropriately,

effectively, and on a sustained basis is fair. See Revised Medical Criteria for Evaluating

Mental Disorders, 81 FED. REG. 66138, 66164, 2016 WL 5341732 (Sept. 26, 2016)(effective

Jan. 17, 2017). But a moderate limitation is not the same as “no” limitation. A “mild”

limitation means that functioning is “slightly” limited and a “marked” limitation means

that functioning is “seriously limited.” Moderate is between mild and marked. See 81

FED. REG. 66138, 66164. Therefore, a moderate limitation is more than a slight limitation,


                                         Page 19 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 20 of 22 Page ID #1009




and the ALJ may not overlook the designation of moderate limitations in the RFC.

Further, these definitions do not represent a change in the meaning of these terms:

      Third, we have used the words “mild,” “moderate,” “marked,” and
      “extreme” under our prior rules for many years. Although we did not
      provide definitions for most of these terms until now, the definitions in final
      12.00F are consistent with how our adjudicators have understood and used
      those words in our program since we first introduced the rating scale in
      1985. As a result, the definitions we provide in these rules do not represent
      a departure from prior policy.

81 FED. REG. 66138, 66147.

      For the reasons stated above, the ALJ did not adequately account for

concentration, persistence, or pace within the RFC finding. Therefore, this deficiency

requires remand.

      Second, Plaintiff asserts the ALJ erred by cherry-picking evidence of minimal

activity and equating it with a capacity to perform substantial gainful activity. The

Seventh Circuit has “repeatedly held that although an ALJ does not need to discuss every

piece of evidence in the record, the ALJ may not analyze only the evidence supporting

her ultimate conclusion while ignoring the evidence that undermines it.” Moore v. Colvin,

743 F.3d 1118, 1123 (7th Cir. 2014). Moreover, the ALJ must “engage sufficiently” with

the medical evidence. Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016). The ALJ “need

not provide a complete written evaluation of every piece of testimony and evidence.”

Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015)(citation and internal quotations

omitted). However, the ALJ’s discussion of the evidence must be sufficient to “provide

a ‘logical bridge’ between the evidence and his conclusions.” Terry v. Astrue, 580 F.3d

471, 475 (7th Cir. 2009), internal citations omitted. The ALJ “cannot simply cherry-pick

                                       Page 20 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 21 of 22 Page ID #1010




facts supporting a finding of non-disability while ignoring evidence that points to a

disability finding.” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010).

       “An ALJ may not equate activities of daily living with those of a full-time job . . . .

But an ALJ is not forbidden from considering statements about a claimant’s daily life.”

Jeske v. Saul, 955 F.3d 583, 592 (7th Cir. 2020). An ALJ may consider the claimant’s

activities of daily living to determine whether the claimant’s symptoms are as high in

severity as alleged. Id. at 593.

       Here, the ALJ only mentioned further findings by Dr. Kibby that were contrary to

the ALJ’s decision at Tr. 26 where the ALJ discussed giving Dr. Kibby’s mental

assessment little weight. In the medical records section of the ALJ’s decision, the ALJ

only discussed the objective findings that were supportive of the ALJ’s overall decision.

The ALJ focused more on the activities of daily living Plaintiff reported to Dr. Kibby and

how the mini mental status examination was normal. The ALJ did not discuss Dr. Kibby’s

statements that, “[t]he memory impairment appeared much more significant than would

be explained by depression alone,” and “[Plaintiff] . . . cannot carry out tasks that require

higher executive function or any degree of sustained memory and recall.” (Tr. 878-879).

There was only a mere mention of evidence similar to this at Tr. 26 where the ALJ

discussed why she gave little weight to Dr. Kibby’s medical opinion.

       The ALJ’s error of excluding findings in conflict with her decision, or the ALJ’s

failure to engage sufficiently with said evidence, does, as a result, make it appear as

though the ALJ equated evidence of Plaintiff’s minimal activity with an ability to perform

full-time work. Had the ALJ sufficiently engaged with the medical evidence, specifically

                                         Page 21 of 22
Case 3:19-cv-01100-GCS Document 18 Filed 08/04/20 Page 22 of 22 Page ID #1011




regarding Dr. Kibby’s full mental assessment, the ALJ’s decision would not appear as

such.

        An ALJ’s decision must be supported by substantial evidence, and the ALJ’s

discussion of the evidence must be sufficient to “provide a ‘logical bridge’ between the

evidence and his conclusions.” Terry, 580 F.3d at 475, internal citations omitted. Here,

the aforementioned errors leave a gap in the ALJ’s decision. Therefore, the Court

concludes that the ALJ failed to build the requisite logical bridge in the instant matter.

        This Memorandum and Order should not be construed as an indication that the

Court believes Plaintiff was disabled during the relevant period or that he should be

awarded benefits. On the contrary, the Court has not formed any opinions in that regard

and leaves those issues to be determined by the Commissioner after further proceedings.

                                       CONCLUSION

        The Commissioner’s final decision denying Plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C.

§ 405(g).

        The Clerk of Court is directed to enter judgment in favor of Plaintiff.

        IT IS SO ORDERED.                                                  Digitally signed
                                                                           by Judge Sison
        Dated: August 4, 2020.                                             Date: 2020.08.04
                                                                           09:57:52 -05'00'
                                                         ______________________________
                                                         GILBERT C. SISON
                                                         United States Magistrate Judge




                                         Page 22 of 22
